Citation Nr: 0019266	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-27 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $10,000, plus accrued interest.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Committee on Waivers and Compromises at the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to a partial 
waiver in the amount of $17,382.50.  

In August 1998 and April 1999 the Board remanded the case to 
the RO for additional development.

The Board notes that the veteran did not perfect an appeal as 
to the issue of validity of the amount of loan guaranty 
indebtedness subsequent to a June 1999 statement of the case.  
Therefore, the issue on appeal is limited to entitlement to 
waiver as listed on the title page of this decision.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. 
§ 1.911(c)(1) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In March 1996 the veteran was notified that a loan 
guaranty claim had been paid to his mortgage holder which 
created an indebtedness to VA in the amount of $27,382.50.

3.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the loan guaranty indebtedness.

4.  The veteran was at fault in creating the loan guaranty 
indebtedness and VA was not at fault.

5.  Waiver of loan guaranty indebtedness would result in 
unfair enrichment to the veteran.

6.  Recovery of loan guaranty indebtedness would not deprive 
the veteran or his family of basic necessities.

7.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

8.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance of 
any benefits received.


CONCLUSION OF LAW

Waiver of recovery of loan guaranty indebtedness in the 
amount of $10,000, plus accrued interest, would not be 
contrary to the principle of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 1.964, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In February 1984 the veteran executed a VA Form 26-1802a, VA 
Application for Home Loan Guaranty, in which he certified and 
agreed that he was legally obligated to make the payments 
under the loan contract.  The document included the statement 
that "As a home loan borrower you will be legally obligated 
to make the mortgage payments called for by your mortgage 
loan contract.  The fact that you disposed of your property 
after the loan has been made WILL NOT RELIEVE YOU OF 
LIABILITY FOR MAKING THESE PAYMENTS."  

In correspondence dated in August 1995 the veteran reported 
that in 1992 after a long period of unemployment he got 
behind on his mortgage payments and that in December 1992 the 
mortgage holder refused to accept back payments without 
payment of late payment charges.  He stated that in January 
1993 he was told it was too late to make payment because they 
were foreclosing on the property.  He reported that he 
subsequently turned over the property in lieu of foreclosure.

In March 1996 the veteran was notified that a loan guaranty 
claim had been paid to his mortgage holder which created an 
indebtedness to VA in the amount of $27,382.50.

At his personal hearing in May 1996 the veteran testified 
that he had been unemployed in 1992 and that the mortgage 
holder would not accept payment without late payment charges.  
Transcript, pp. 4-5 (May 1996).  He stated that the mortgage 
holder verbally agreed to accept a deed in lieu of 
foreclosure and that he sent them correspondence and the keys 
to the property but he never heard from them again and did 
not keep a copy of his correspondence.  Tr., p. 5.  He 
reported that he was self-employed as a consultant in the 
computer programming field and was presently between projects 
but expected to begin a new contract the next month.  Tr., p. 
10.  

He stated he had current financial obligations including back 
taxes and 25 percent of the medical expenses related to his 
spouse's heart attack.  Tr., pp. 14-15.  He reported that 
when he worked he earned from $35 to $45 per hour and 
generally worked a 40-hour week.  Tr., p. 16.  He stated he 
received approximately $1,100 per month in military 
retirement pay and unemployment pay of $230 per week when he 
was between assignments.  Tr., p. 17.  He reported he was 
presently paying rent on 2 residences because of his work.  
Tr., p. 17.  

In November 1996 the Committee on Waivers and Compromises 
granted entitlement to waiver of recovery of indebtedness in 
the amount of $17,382.50, which left a balance of $10,000.

In his February 1997 notice of disagreement the veteran, in 
essence, stated waiver of an additional amount of 
indebtedness was warranted and claimed he was being unfairly 
treated because of his ability to make a substantial amount 
of income.  He stated he should not have to pay more than the 
original amount due.

In an August 1997 monthly financial status report the veteran 
listed total income of $7,057.76 and expenses of $6,324.50.  
He reported assets with an estimated value of $9,800.

At a personal hearing in October 1999 the veteran's 
representative stated the veteran was presently employed 
receiving fees of $6,000 per month and military retirement 
pay of $1,200 per month but that his employment might 
possibly end after December 1999.  Transcript II, p. 1 
(October 1999).  It was noted that he had monthly medical 
expenses of approximately $1,000 for his spouse's illness and 
expected his own future medical expenses to be between 
$15,000 to $30,000.  Tr. II, p.1.  The veteran testified that 
he had outstanding medical bills of $10,000 to $15,000.  Tr. 
II, p. 3.  He stated that he and his spouse had disabling 
medical disorders.  Tr. II, p. 5.  

In an October 1999 VA Form 20-5655, Financial Status Report, 
the veteran reported total monthly net income of $5,258.67 
and total monthly expenses of $5,265.68.  The monthly 
expenses included rent or mortgage payments of $1,000, food 
of $400, utilities and heat of $666, cable television 
expenses of $84.22 and $70, amenities of $60.83, life 
insurance of $325.95 (presumably separate from insurance 
payments listed as installment debt), monthly payments on 
installment contracts and other debts of $2,658.68.  He 
reported an unpaid balance of debt of $36,204.75, which 
included amounts for 2 medical insurance policies and a 
hospital insurance policy.  The veteran reported total assets 
of $2, 548, which included $548 in cash and automobiles with 
an estimated resale value of $2000; however, his reported 
debts included $1,900 for property taxes.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 C.F.R. 
§ 5107(a).

VA law provides that recovery of loan guaranty indebtedness 
shall be waived if following default there is a loss of the 
property which constituted security for the loan guaranteed, 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver, and collection of indebtedness would 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1999); 38 C.F.R. § 1.964 (1999).  The 
standard "Equity and Good Conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 C.F.R. § 1.965(a) (1999).

The Committee on Waivers and Compromises has determined that 
the indebtedness did not result from fraud, misrepresentation 
or bad faith on the veteran's part, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302(West 1991).  The Board concurs, however, 
before recovery of indebtedness can be waived, it must also 
be shown that it would be against the principles of equity 
and good conscience to require the veteran to repay the debt 
to the government.  38 C.F.R. §§ 1.964, 1.965.

Based on the evidence of record, the Board finds recovery of 
the remaining loan guaranty indebtedness would not be against 
the principles of equity and good conscience.  The Board 
finds that the veteran was at fault in the creation of the 
amount of indebtedness because he failed to make mortgage 
payments as required.  VA was not at fault.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to avoid costs associated with 
his failure to meet his financial obligations and the 
disposal of the secured property.  

The Board further finds that undue financial hardship would 
not result from the recovery of the remaining overpayment.  
Although the veteran reported financial difficulty related to 
existing and anticipated medical expenses, the evidence of 
record is not persuasive of financial hardship.  The evidence 
indicates the veteran earns a substantial income as a 
computer consultant when employed and receives military 
retirement pay.  The Board finds that adjustments to the 
veteran's monthly expenditures would allow a repayment plan 
that would not deprive the veteran or his family of basic 
necessities.  A debtor of the federal government is expected 
to provide the same consideration to repayment of that 
indebtedness as that provided to repayment of private debts.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is 
also no indication of reliance resulting in the veteran's 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  The Board has determined, therefore, that 
recovery of the remaining loan guaranty indebtedness would 
not be against equity and good conscience.  In reaching this 
decision, the Board has considered 38 U.S.C.A. § 5107 (b) but 
the evidence in regard to the overpayment is not so evenly 
balanced as to warrant its application.


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $10,000, plus accrued interest, 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

